Cope, J. delivered the opinion of the Court—Field, C. J. and Norton, J. concurring.
The plaintiff sues to recover the sum of $2,059.50, for work done and materials furnished in repairing a bridge, and alleges that the work was done and the materials furnished at the request of the Board of Supervisors. The twelfth section of the Act of 1860, concerning roads and highways in the counties of Humboldt; Hapa and Siskiyou, empowers the Road Overseer to make contracts for purposes of this character; but provides that the building and repairing of bridges, when the estimated cost exceeds fifty dollars, shall be let by him at public auction, under the direction of the Board of Supervisors, to the lowest responsible bidder, after ten days public notice, etc. The effect of this provision is to limit the power of contracting in such cases to the mode thus pointed out; and this Imitation applies as well to the Board of Supervisors as to the Overseer, and a contract made in any other manner is not binding upon the county. (Zottman v. City and County of San Fran*503cisco, 20 Cal. 66.) The plaintiff proved a request by the Board, accompanied by a promise to pay, but neither proved nor attempted to prove a compliance with the statute in awarding the contract, and it is clear that the proof was not sufficient to recover upon. He contends, however, that he was entitled to judgment upon the pleadings, and claims that none of the allegations of the complaint are put in issue by the answer. The complaint must be understood as averring a contract in accordance with the statute, and we think the answer sufficiently denies the making of such a contract. It is awkwardly drawn, and lacks in many respects the perspicuity and precision desirable in a pleading; but it denies in a plain and unequivocal form the making of any contract with the plaintiff. It admits a contract with the plaintiff and one Williston, and avers that this was the only contract made by the defendant in relation to the matter, and denies that the Board of Supervisors made any other. This was sufficient to put the plaintiff upon proof of the contract, and the evidence in the case did not entitle him to recover.
The judgment is affirmed.